NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
      parties in the case and its use in other cases is limited. R.1:36-3.



                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-0463-15T4
IN THE MATTER OF KEITH
LAYTON, ANCORA PSYCHIATRIC
HOSPITAL, DEPARTMENT OF
HUMAN SERVICES.
_______________________________

           Submitted May 3, 2017 – Decided June 6, 2017

           Before Judges Accurso and Manahan.

           On appeal from the Civil Service Commission,
           Docket No. 2014-2108.

           Jacobs & Barone, P.A., attorneys for appellant
           Keith Layton (Louis M. Barbone and Daniel J.
           Solt, on the brief).

           Christopher S. Porrino, Attorney General,
           attorney for respondent New Jersey Department
           of Human Services (Melissa Dutton Schaffer,
           Assistant Attorney General, of counsel; Peter
           H. Jenkins, Deputy Attorney General, on the
           brief).

           Christopher S. Porrino, Attorney General,
           attorney for respondent New Jersey Civil
           Service Commission (Pamela N. Ullman, Deputy
           Attorney General, on the statement in lieu of
           brief).

PER CURIAM

     Keith Layton appeals from a final determination of the Civil

Service Commission (Commission) terminating his employment as a
sewage and water treatment plant operator at Ancora Psychiatric

Hospital (Ancora).       The Commission adopted the decision of the

Administrative Law Judge (ALJ).             Following our review of the

arguments raised on appeal in light of the record and applicable

law, we affirm.

     The factual background and procedural history are fully set

forth in the comprehensive written opinion of ALJ Sarah G. Crowley,

dated July 14, 2015, and need not be repeated in the same level

of detail here.

     In October 2012, Layton was arrested and charged with theft

of metal materials from Ancora, but was subsequently accepted into

a Pretrial Intervention Program (PTI) in June 2013.            Layton stole

manhole covers and other metals, removed them from Ancora, and

sold them to a salvage yard, all during work hours.            As a result,

on October 12, 2012, the Department of Human Services (DHS) issued

a Preliminary Notice of Disciplinary Action and placed Layton on

indefinite suspension pending the outcome of his criminal charges

pursuant to N.J.A.C. 4A:2-2.5(a)(2).            After Layton's admittance

into PTI, an amended Preliminary Notice of Disciplinary Action was

issued   on   December   19,   2013,       charging   Layton   with   conduct

unbecoming and other sufficient cause, specifically, leaving the

assigned work area, falsification of records, and theft of State

property.

                                       2                              A-0463-15T4
     Following     a   departmental    hearing,   Ancora    issued   a   Final

Notice of Disciplinary Action on February 11, 2014, sustaining the

disciplinary charges and indefinite suspension effective October

12, 2012.     Layton appealed his termination and the matter was

transferred   to   the   Office   of   Administrative      Law   (OAL)   as   a

contested case.

     The ALJ conducted a hearing on January 23, January 26, May

1, and May 7, 2015.        The ALJ heard testimony from Officer John

Stafford with DHS assigned to Ancora; Robert Wright, Ancora's

supervisor for general support services; John Gerigitan, Ancora's

assistant engineer in charge of maintenance; Craig Farr, Ancora's

employee relations coordinator; Patrolman Hipolito Rivera with

DHS; Clarence J. Mattioli, Jr., Layton's attorney in connection

with the criminal charges; Alan Renouf, an Ancora employee and the

Local 195 union representative; Edmund Dillon, an administrative

employee at DHS; Anthony Neri, the contractor hired by Ancora;

Nereida Weisback, personnel assistant with DHS; and Robert Gatti,

an employee with Ancora.      The ALJ also reviewed a video interview

of Layton, which was entered into evidence.

     On July 14, 2015, the ALJ rendered a written decision setting

forth her fact-findings and conclusions of law.            The ALJ concluded

that DHS had met its burden by a preponderance of the credible

evidence.   Moreover, the ALJ found there was no written agreement

                                       3                             A-0463-15T4
or evidence otherwise supporting the existence of an agreement

between Layton and Ancora that if he successfully completed PTI,

Ancora would not remove him.    In an August 24, 2015 written final

decision, the Commission accepted and adopted the ALJ's findings

of fact and conclusions of law.

     On appeal, Layton contends the decision of the Commission was

not supported by sufficient, competent, and credible evidence and

that the doctrine of equitable estoppel requires his employment

at Ancora to be reinstated.    We disagree.

     Appellate review of an administrative agency decision is

limited.    In re Herrmann, 192 N.J. 19, 27 (2007).               A strong

presumption    of   reasonableness       attaches   to   the   Commission's

decision.     In re Carroll, 339 N.J. Super. 429, 437 (App. Div.),

certif. denied, 170 N.J. 85 (2001).          Appellant has the burden to

demonstrate grounds for reversal.          McGowan v. N.J. State Parole

Bd., 347 N.J. Super. 544, 563 (App. Div. 2002); see also Bowden

v. Bayside State Prison, 268 N.J. Super. 301, 304 (App. Div. 1993)

(holding that "[t]he burden of showing the agency's action was

arbitrary, unreasonable, or capricious rests upon the appellant"),

certif. denied, 135 N.J. 469 (1994).

     Appellate courts generally defer to final agency actions,

only "reversing those actions if they are 'arbitrary, capricious

or unreasonable or [if the action] is not supported by substantial

                                     4                             A-0463-15T4
credible evidence in the record as a whole.'"            N.J. Soc'y for the

Prevention of Cruelty to Animals v. N.J. Dep't of Agric., 196 N.J.
366, 384-85 (2008) (quoting Henry v. Rahway State Prison, 81 N.J.
571, 579-80 (1980) (alteration in original)). Under the arbitrary,

capricious, and unreasonable standard, our scope of review is

guided by three major inquiries: (1) whether the agency's decision

conforms with the relevant law; (2) whether the decision is

supported by substantial credible evidence in the record; and (3)

whether in applying the law to the facts, the administrative agency

clearly erred in reaching its conclusion.            In re Stallworth, 208
N.J. 182, 194 (2011).

     When an agency decision satisfies such criteria, we accord

substantial   deference      to   the   agency's   fact-finding   and    legal

conclusions, acknowledging the agency's "expertise and superior

knowledge   of    a    particular   field."    Circus    Liquors,   Inc.    v.

Governing Body of Middletown Twp., 199 N.J. 1, 10 (2009) (quoting

Greenwood v. State Police Training Ctr., 127 N.J. 500, 513 (1992)).

We will not substitute our judgment for the agency's even though

we might have reached a different conclusion.            Stallworth, supra,

208 N.J. at 194; see also In re Taylor, 158 N.J. 644, 656 (1999)

(discussing      the    narrow    appellate   standard     of   review     for

administrative matters).



                                        5                           A-0463-15T4
     Our deference to agency decisions "applies to the review of

disciplinary sanctions as well."         Herrmann, supra, 192 N.J. at 28.

"In light of the deference owed to such determinations, when

reviewing administrative sanctions, the test . . . is whether such

punishment is so disproportionate to the offense, in light of all

the circumstances, as to be shocking to one's sense of fairness."

Id. at 28-29 (internal citation and quotation marks omitted). "The

threshold   of   'shocking'   the   court's    sense   of   fairness     is   a

difficult one, not met whenever the court would have reached a

different result."     Id. at 29.

     After thoroughly reviewing the record in light of the relevant

legal principles and standard of review, we are convinced that the

Commission's     decision   was   neither    arbitrary,     capricious    nor

unreasonable and was supported by substantial credible evidence

in the record.    See Stallworth, supra, 208 N.J. at 194.        According

deference, as we must, to the ALJ's credibility determinations,

there is sufficient evidence in the record to support the ALJ's

findings and conclusions, which the Commission, in turn, adopted.

Further, the penalty was not so wide of the mark as to justify our

substitution of the Commission's judgment.

     Layton's remaining argument is without sufficient merit to

warrant discussion in a written opinion.         R. 2:11-3(e)(1)(E).

     Affirmed.

                                     6                             A-0463-15T4